By the Court :
The carefully considered opinion of Judge Edwards, when deciding this case in the County Court, disposes correctly, as we think, of the various objections and exceptions of the defendant. For the reasons therein given, we think the action was properly brought in the name of the village, as plaintiff; that the police justice'had jurisdiction to hear and determine the action ; that the charter of 1873 of the village was valid and constitutional in its provisions for an election of a police justice, so long as such *317justice acted within the jurisdiction for which he was elected ; that the subsequent excise law of 1873, giving rights of action for penalties to overseers of the poor, did not by implication repeal the provisions in that behalf of the charter, and that the cause of action was established by competent and sufficient evidence.
The judgment of the County Court of Broome county is therefore affirmed, with costs.
Present — Leaened, P. J., Boabdman and JaMes, JJ.
Judgment affirmed, with costs.